NO. 07-03-0155-CR

                                  IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL D

                                         JULY 29, 2003

                                ______________________________


                                 JOSHUA LOZOYA, APPELLANT

                                              V.

                                THE STATE OF TEXAS, APPELLEE


                           _________________________________

             FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                  NO. CR-00E063; HONORABLE ROLAND SAUL, JUDGE

                            _______________________________


Before QUINN and REAVIS and CAMPBELL, JJ.


                                    MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.



                                                   James T. Campbell
                                                       Justice
Do not publish.